n
             -..             -
    .              -i


                        *
        ..




                                      The Attorney              General           of Texas
                                                          Dcccmbrr   14.   1984
JIM MAlTOX
    wxlIoy                  GoIlwal


                                      Bonorable Joe Uancit: Bell                             C~inioo No. 311-253
                                      Trinity county Attorwy
                                      P. 0. mox an                                           Be: Mbether . chief deputy uy be
                                      Groveton. fewa     Y!i845                              appointed  tu lsstsoor-collector
                                                                                             by l comieeionerr  court of which
                                                                                             her cousin ia 8 nember

                                      Deer Mr. Bell:

                                           You otaca that e recency bes been cruted     In tbe office of tax
                                                             r dutb of the incwbcnt who bed lerved linee
                                      lueuo r -c o llec:bytothe
                                      Jenuery 1. 1961. 1Im chief deputy bes been continuously employed io
                                      the office  in var%uo poaitiono for twenty-tuo ycarr and bar been
                                      chief deputy for :pGcera. She ia a first    coud~~ of l c o u nty comb-
                                      sioner vho bea served continuously in office liucc Jenuery 1. 1961.
      A lexu, sune 702
    noue1m. Et. 7mo2-3111                  You wk vhet’her the colpireioners court                         my lppoint the chief
    7lw22ssM2                         deputy to fill the vecency without violetlag                         the nepotism ltetute.
                                      Article 5996e. V.T.C.S..on           nepotin.           provideo:

                                                         No oi'ficer of thie State . . . nor my officer
                                                    or .merbmr of eny State di&ict.         county. city,
                                                    school district       or other upicipal    boud  . . .
                                                    dull     rppoint.    or vota for,    or confim      the
                                                    appointlent to any office,       pomitioa, clerbhip.
                                                    emp1OJY.t      or duty,  of eny parson dated    within
                                            .   r
                                                    the MCOI$ degree .by ,affinity or within     the third
                                                    degree    'by    conunyinity               to    the    perwn      w
                                                    lppointdmaor lo voting, or to any ocher member of
                                                    amy   lxh    board . . . vhen the ulery,            fem.    or
                                                    compenu~tion of aufh eppointee IS to be paid for.
                                                    directly     or i.ndlrectly,      out of or from public
                                                    funds o:c feeo of office of lny kind or cberecter
                                                    utut*oever;        provided,       tlut    nothIn      herein
                                                    coateinotl    . . .     rbell   prevent   the l  ppolntmeat.
                                                    voting for,       or confirmation of my, pereoo who
                                                    shell hmc been contiououely employed in lny such
                                                    office.     PO61 tiOIL.    clcrkehip,   lnployment or duty
                                                    for    a period       of two (2) years        prior   to the
                                                    election or eppoincment of the officer or member
                                                    eppoint Lug.      VOCiIQ          for,      or     confirming      the
                                                    eppointwnt.      or    to the election           or l ppointment    of




                                                                           D. 1128
Honorable   Joa Warner Bell    - :?trge 2 *(m-253)




            the officer   or ember     related       to such employee la
            rhe prohibited   degree.

First    cousioa are related within rhe second degrea by conaenguinity.
See
-     Attorney  General Opinions O-6221 (1944); O-4670 (1942).

      The county ta xlaaesaor-collector        holds an elective  office.     Tex.
Conat. art. VIII.     M14. 16. 16a; Tax Code r6.21.        Thus. ordinarily    the
tax   laeaaoor-collector      would be ~alactad by the people             end not
appointed   by    the    comlmi,c~oers     court.    The court,    hovaver.     is
statutorily   auth&ited     to fill   a vacancy ia this office until      the next
general election.      V.T.C.S.    mrt. 2355.

      Article   S996e.  V.T.C.S..   bars  the   comisalonera    court   from
appointing    the firac   cousin, of a comiaaionar      to   any office    or
leploymaat . Attorney Gencrrd. Opinions O-5452 (1943); 04987 (1942);
uee also Attorney General Opinion 04670      (1942).  The acetu~a pravantm
any member of the comissionera     court from voting for

            any pereon ralettd   wlthin  the second degree by
            affinity . . . co t:ha person ao appointing  or so
            voting.  or to any other      member of any such
            board. . . .  (Fmp~asia added).

V.T.C.S.   art.    S996a. Thus, nooe of the coamiaaionara may vote to
appoint the first     cousin of a coamlasloucr  to the vacant office  of tex
aaaaaaor-collactor.      See
                         -   Attorney Ganeral  Opioioa O-3016 (1941).

       You raise the l    xceptiou to article      5996a. V.T.C.S..     for a person
employad by a governlog boa::d for two yaara contiauously               prior    to the
alaction    of hia ralaciva      to that board and suggest it may apply in
this    eaea.    It 18 irrelevmt        to the problem before         us.     The tax
aaeaaeor-collactor        lppoiata hfa deputlaa;        the cowiaalooer6          court
cannot    control   or ioflueoce     his   aclectloa    of   individuals     for   tbat
post.     V.T.C.S.   art.    3902; Attorney     General    Opioiona S-993 (1977);
H-697 (1975);      O-6221 (194A:).       The deputy ta x lasesaor wae oavar
appointed     by the commiuiontrr~       court.     She therefore    does ooc come
within the two-year proviso elfarticle 5996a. V.T.C.S.

                                   SUMMARY
                                                 .
                The cowisaioncra     court m6y not appoint   the
            firet  cowin   of u commissioner   to the office  of
            county tax eaaasacw-collector   vacated by the death
            of the incumbent.
    Ilowrable    Joe Uitmer   Bell   - Pq;c   3     (JM-253)
.




    TOM CREW
    I:icst   Aralstanc   Accorney General

    DAVlD R. RICHARDS
    Executive Aaaiscanr       Attorney   Oc!ncral

    RICK CILPIN
    ChaIrman, Opinion      Committee

    Preparad    by Suean L. Garrison
    Assistant    Attorney General

    APPROVKD:
    OPINTON COMMITTEE

    Hick Gilpin.   Chairman
    Susan Garriaoo
    Tony Cuillory
    Jim Hoellinger
    Jenni~fcr Riggs
    Nancy Sutton